§4.         Opinions

A.          Circulation Schedule; Voting; Hold; Reassignment.

1.          Preparation of Opinions.

      ***

b.       Concurrences and Dissents. Justices who are aligned as to the result
should collaborate as much as possible to achieve a unified position in
responsive opinions. Concurrences and dissents shall be circulated to all
members of the Court within forty (40) days of the date of the first scheduled
vote [on which votes] on the proposed majority opinion[s were due] in
single-issue cases and serial capital PCRA appeals, within sixty (60) days in
multiple-issue cases, within seventy-five (75) days in capital direct appeals,
and within ninety (90) days in first capital PCRA cases. Matters may also be
held for additional review by a Justice during these time periods. In Children’s
Fast Track appeals, concurrences and dissents shall be circulated to all
members of the Court within twenty (20) days of the date of the first
scheduled vote [on which votes] on the proposed majority opinion [were
due].

Due dates for responsive opinions are calculated from the date of the
first scheduled vote on the original proposed majority opinion,
regardless of whether the case is moved to a subsequent vote list by the
circulation of a responsive opinion. Generally, the first scheduled vote
date will remain the threshold date in the calculation, unless the
proposed majority opinion is withdrawn or the substantive analysis
and/or resolution is substantially altered via a revised opinion. In such
instances, the time period is calculated from the date of the first
scheduled vote on the revised majority opinion. A majority author’s mere
defense of an already-existing analysis through revisions in the nature of
rejoinder does not alter the time period for response.

      ***